Citation Nr: 1118510	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to eligibility for nonservice-connected pension.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired mental disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served on active duty from September to November 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, that denied the benefits sought on appeal.

The appellant appeared at a Board hearing via video teleconference in December 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired mental disorder, to include schizophrenia, is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant did not have at least 90 days of active service during a period of war.


CONCLUSION OF LAW

The claim for a permanent and total rating for nonservice-connected disability VA pension purposes must be denied by operation of law.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §3.3 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

The RO did not provide a VCAA notice letter to the appellant prior to the July 2009 decision.  The Board finds that this did not constitute error, however, as VCAA notice is not required where a decision is based solely on a claimant's legal eligibility that can be determined on the basis of the evidence of record.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   Such is the situation with the appellant's appeal.  He does not dispute either the time or length of his active service.

Neither the appellant nor his representative asserts that VA failed to assist him with his application.  He claimant was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In pertinent part, eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service- connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period September 21, 1972 to November 7, 1972, was a period of war.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2(f).

Eligibility for VA benefits is based on statutory and regulatory provisions that define an individual's status as a veteran of military service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a grant of VA benefits, a claimant must establish that he or she is a veteran as defined by VA statute and regulations.


Analysis

The appellant served on active service for 47 days (September 21, 1972, to November 7, 1972).   Although his entire service was during a period of war, he does not meet the threshold of 90 days for consideration for nonservice-connected pension.  As noted earlier, he does not dispute this fact.

Because VA was created for the benefit of veterans, a person seeking veterans' benefits must bear the initial burden of establishing his or her veteran status.  Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)).

Hence, pursuant to governing legal authority, he cannot meet the threshold requirements, and the claim must be denied as lacking legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

A May 2010 rating decision determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for an acquired mental disorder, to include schizophrenia.  An RO letter, also dated in May 2010, notified the appellant of the decision and of his appeal rights.  In February 2011 the Board received evidence from the appellant for which he did not waive initial RO review and consideration.  See 38 C.F.R. § 20.1304.  Nonetheless, the Board determines that the evidence submitted is timely and sufficient to constitute a notice of disagreement with the May 2010 decision.  See 38 C.F.R. §§ 20.200, 20.302(a).

In such cases, the appellate process has commenced and the appellant is entitled to a statement of the case on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of whether new and material evidence to reopen a claim for service connection for an acquired mental disorder, to include aggravation of existing schizophrenia, has been received, must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue a statement of the case with regard to whether new and material evidence to reopen a claim for an acquired mental disorder, to include aggravation of existing schizophrenia, has been received.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


